DETAILED ACTION
In the response filed 22 July 2022, claims 1, 6, 10, 12, 13, 21, 26 and 27 were amended. Claims 4, 5 and 25 were canceled. Claims 28-30 were added.  Claims 1-3, 6-13, 21-24 and 26-30 remain pending, with Claims 1, 21 and 26 being independent.  By way of amendment, the 35 USC 102 rejections of claims 1-3,6-13,26-27 are overcome and have been removed.  The 35 USC 102 rejections of claims 21-24 are maintained.  A 35 USC 102 rejection of claim 28 is added.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teig et al, US Patent No. 6,973,634 B1.
In reference to claim 21, Tieg teaches:
determining a distance between a first sub-pattern and a second sub-pattern of a layout pattern (column 19, lines 16-35, 1965 determined as capacity vector), the first sub-pattern and the second sub-pattern each having an angle relative to grid lines of a minimum grid (column 20, lines 10-55, angle and manufacturing grid), the minimum grid being defined by a length, a first direction and a second direction orthogonal to the first direction (column 20, lines 10-55 Manhattan grid), the distance comprising a first component associated with the first direction and a second component associated with the second direction, 
wherein the first component is a first integer multiple of the length and the second component is a second integer multiple of the length (column 20, lines 10-55 spacings are expressed in terms of manufacturing grid units) wherein the first component is a projection of the distance to the first direction, and wherein the second component is a projection of the distance to the second direction (Figure 19B, dotted lines in the Manhattan directions for determining length of 1965).
	In reference to claim 22, Teig teaches wherein the distance is defined along the angle (column 19, lines 16-35).
In reference to claim 23, Teig teaches wherein the first sub-pattern and the second sub-pattern are substantially parallel to each other (Figure 19B).
In reference to claim 24, Teig teaches wherein the first integer multiple is an even integer multiple, and wherein the second integer multiple is an even integer multiple (column 20, lines 38-42, spacings are expressed in terms of manufacturing grid units which can be even-integer multiples).
In reference to claim 28, Teig teaches wherein the layout pattern in on-grid (column 21, lines 30-31).

Allowable Subject Matter
Claims 1-3, 6-13, 26-27, 29 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: In methods for manufacturing semiconductor devices comprising determining a dimensional quantity of a first layout pattern having an angle relative to grid lines of a minimum grid defined by a first quantity associated with a first direction and a second quantity associated with a second direction perpendicular to the first direction based on the first quantity, the second quantity and the angle of the first layout pattern relative to the grid lines of the minimum grid, wherein the first layout pattern is associated with a first layer and has a first angle relative to the grid lines of the minimum grid prior art of record does not teach or clearly suggest determining a dimensional quantity of a second layout pattern associated with a second layer different from the first layer, the second layout pattern having a second angle different from the first angle relative to the grid lines of the minimum grid; determining a distance in the first direction between the first layout pattern and the second layout pattern based on an even-integer multiple of the first quantity; and determining a distance in the second direction between the first layout pattern and the second layout pattern based on an even-integer multiple of the second quantity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 22 July 2022, with respect to the 35 USC 102 rejections of claims1-3, 6-13, and 26-27  have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant's arguments with regards to the 35 USC 102 rejections of claims 21-24 have been fully considered but they are not persuasive. Applicant argues that Teig does not teach “wherein the first component is a projection of the distance to the first direction, and wherein the second component is a projection of the distance to the second direction.”  The examiner disagrees.  In Figure 19B, Teig shows a distance 1965.  This distance is determined a first component that is a projection of the distance to the first direction (for instance the horizontal dotted line connecting the end of 1965 to the 90 degree axis), and wherein a second component is a projection of the distance to the second direction (for instance the vertical dotted line connecting the end of 1965 to the 0 degree axis).   Accordingly, Teig teaches this feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851                                                                                                                                                                                            


/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851